DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				General Note
1/ claims 1-20 are pending, 
2/claims 1 and 8 are independent
3/ IDS filed 03/30/2022 has been considered
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argued that the combination does not explicitly disclose
” determining, by the device, a change with at least one of
the internet protocol (IP) address or port of at least one
endpoint between the first one or more microservices and the
second one or more microservices; and

modifying, by the device based at least on the change,
the configuration of the device to manage network traffic over
the one or more networks to the first one or more
microservices on the one or more servers”

Examiner respectfully disagrees:
Holdsworth discloses determining changes in services information and revising or updating the network configuration document based on the one or more changes. 
Holdsworth in Fig.6A 612-620 discloses service initiates and registers with service registry. The service registry holds information about IP address and port of the service (microservice). The service registry is indicated below in fig. 7A.
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

At 614, the configuration generator learns of service registry update (corresponds to determining changes including IP and port information of services in the above registry).
At 616-620 generates updated network routing configuration based on the service registry update.
Holdsworth in [0067] discloses In one or more implementations, the plurality of services of the computing environment dynamically change over time, and the automatically establishing includes dynamically revising or updating (modifying) the network configuration document (configuration of the device to manage network traffic) based on the one or more changes to the plurality of services of the computing environment.
[0074] discloses the service registry may maintain a database of all known services in the computing environment, their network addresses, and tags indicative of service requirements, as described herein. This information may be provided by each service when each instance of the service, for example, node, is started, and updated when the node changes or stops within the computing environment.
Vargo in Application Configurations discloses developers and operators to store global configuration information in Consul. Consul template will dynamically update when a change to one of those values occurs. Information stored in Consul that is changing and is manipulated by consul template for dynamic update is indicated below. The address information corresponds to IP address and port information corresponds to port 
import directors;
{{range service "app.frontend"}}
backend {{.ID}} {
    .host = "{{.Address}}";
    .port = "{{.Port}}";
}{{end}}

sub vcl_init {
    new bar = directors.round_robin()
    {{range service "app.frontend"}}
    bar.add_backend({{.ID}});{{end}}
}

sub vcl_recv {
    set req.backend_hint = bar.backend();
}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US pg. no. 20170359424), further in view of Vargo “Introducing Consul Template”.
Regarding claim 1. Holdsworth discloses method comprising: ---
re-ceiving, by a device (fig. 5 configuration generator program 555 that corresponds to device), information of an endpoint of each instance of a first one or more microservices on one or more servers (fig. 5, 540 service provider application programs (microservices of one or more servers)) to be configured to be managed by the device ([0083] discloses a configuration generator (device) learns of one or more service registry updates 614. This may be implemented, in one or more embodiments, by the service registry notifying the configuration generator when one or more updates (information) occur or, for instance, by the configuration generator polling (receiving) the service registry for updates periodically (receiving));
	identifying, by a device, the information of each instance of a second one or more microservices on the one or more servers for which a configuration of the device is currently configured to manage over one or more networks (fig.7A discloses the IP address and port information of services (microservice) stored in registry; [0066] discloses automatically establishing of the network routing configuration may further include dynamically generating the network routing configuration for the plurality of services of the computing environment referencing the service registry, as well as a configuration template (identifying), or configuration template document. The service applications` relationship Information in the configuration template corresponds to information of each instance of a second one or more microservices on one or more servers for which a configuration of the device is currently configured;);
	determining, by the device, a change with at least one of information of at least one endpoint between the first one or more microservices and the second one or more microservices ([0083] discloses a configuration generator learns of one or more service registry updates 614 (determining change). This may be implemented, in one or more embodiments, by the service registry notifying the configuration generator when one or more updates occur or, for instance, by the configuration generator polling the service registry for updates periodically. The service registry includes IP address and port information (see fig. 7A); [0067] In one or more implementations, the plurality of services of the computing environment dynamically change over time, and the automatically establishing includes dynamically revising or updating the network configuration document based on the one or more changes (based on change) to the plurality of services of the computing environment); and 
modifying, by the device based at least on the change, the configuration of the device to manage network traffic over the one or more networks (Holdsworth in Fig.6A 612-620 discloses service initiates and registers with service registry. The service registry holds information about IP address and port of the service, The service registry is indicated  in fig. 7A. At 614, the configuration generator learns of service registry update (corresponds to determining changes including IP and port information of services in the above registry). At 616-620 generates updated network routing configuration based on the service registry update; [0093] By way of specific example, aspects of the present invention may be implemented using, for instance, HAProxy as the routing technology (corresponds to device to manage network traffic), Consul as the service registry, and Consul-template as the reconfiguration technology…Consul-template, which is configured to generate an HAProxy configuration file from a template, and reload HAProxy (modifying) when information in the service registry changes (based on change of information in the service registry) to the first one or more microservices on the one or more servers ([0067] In one or more implementations, the plurality of services of the computing environment dynamically change over time, and the automatically establishing includes dynamically revising or updating the network configuration document based on the one or more changes to the plurality of services of the computing environment; Holdsworth in Fig.6A 612-620 discloses service initiates and registers with service registry. The service registry holds information about IP address and port of the service, The service registry is indicated  in fig. 7A. At 614, the configuration generator learns of service registry update (corresponds to determining changes including IP and port information of services in the above registry). At 616-620 generates updated network routing configuration based on the service registry update).  
But, Holdsworth does not explicitly disclose:
determining, by the device, a change with at least one of information of the internet protocol (IP) address or port;
However, in the same field of endeavor, Vargo discloses determining, by the device, a change with at least one of the internet protocol (IP) address or port (Vargo in Application Configurations discloses developers and operators to store global configuration information in Consul. Consul template will dynamically update when a change to one of those values occurs. Information stored in Consul that is changing and is manipulated by consul template for dynamic update is indicated below. The address information corresponds to IP address and port information corresponds to port 
import directors;
{{range service "app.frontend"}}
backend {{.ID}} {
    .host = "{{.Address}}";
    .port = "{{.Port}}")

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Holdsworth with Vargo. The modification would allow automatic configuration of lad balancer of a microservice by updating dynamically changing microservice information. The modification would allow communicating the changing service providers identifier to the load balancer to enable effective load balancing that considers dynamically changing condition of the services.
	Regarding claim 2. The combination discloses method of claim 1.
Holdsworth further discloses wherein the device is intermediary to a plurality of clients and the one or more microservices on the one or more servers (fig. 5 discloses configuration generator program is intermediary to client application programs 510 and service provider application programs 540).  
Regarding claim 3. The combination discloses method of claim 1.
Holdsworth discloses, further comprising receiving, by the device, a request via an application programming interface (API) to update the configuration of the device to manage the first one or more microservices ([0091] discloses upon updating the network routing configuration, the configuration generator may notify network routing (update) of an updated network routing configuration 618, and network routing may load the updated network routing configuration 620. The request used to load corresponds to request and the API used to interface configuration generator and network routing modules corresponds to API).  
Regarding claim 6. The combination discloses method of claim 1.
Holdsworth discloses further comprising communicating, by the device, the change to one or more packet engines on the device to update the configuration of the one or more packet engines to manage the first one or more microservices (fig. 5 discloses configuration generator program 555 receives information of services from 550 and based on change as compared to configuration template 560, it creates network routing configuration 570 and send it to network routing to upload the routing configuration on to it to manage routing to one or more service provider application (micro service). Component of network routing 530 receiving the routing configuration corresponds to packet engine).  
Regarding claim 8. Holdsworth discloses a system comprising: 35 4827-7917-7712.1Atty. Docket No.: 099011-5598 (Q18-4-NGN_029-US02CON) 
a device comprising one or more processors (fig. 4A, 402 native CPU), coupled to memory (fig. 4A memory 404) and configured to: perform action
All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 1 above.
Regarding claim 9. The combination discloses the system of claim 8.
All other limitations of claim 9 are similar with the limitations of claim 2 above.
Regarding claim 10. The combination discloses the system of claim 8.
All other limitations of claim 10 are similar with the limitations of claim 3 above.
Regarding claim 13. The combination discloses the system of claim 8.
All other limitations of claim 13 are similar with the limitations of claim 6 above.
Regarding claim 15. A non-transitory computer-readable medium storing instruction that, when executed by one or more processors of a device, cause the one or more processors to:
All other limitations of claim 15 are similar with the limitations of claim 1 above. Claim 15 is rejected on the analysis of claim 1 above.
Regarding claim 16. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 16 are similar with the limitations of claim 2 above.
Regarding claim 17. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 17 are similar with the limitations of claim 3 above.
Regarding claim 19. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 19 are similar with the limitations of claim 6 above.
Claim 4, 7, 11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holdsworth (US pg. no. 20170359424), and Vargo “Introducing Consul Template”, further in view of Pariani “Service Discovery for NGINX Plus Using Consul API`s”.
Regarding claim 4. The combination discloses method of claim 3.
But, the combination does not explicitly disclose wherein the API comprises a desired state API.  
However, in the same field of endeavor, Pariani discloses wherein the API comprises a desired state API (in the figure NGIX load balancer communicates with the consul watcher through dynamic reconfigure API that corresponds to desired state API).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Pariani. The modification would allow communicating dynamic information to the load balancer of automatically changing conditions of the microservice network.
Regarding claim 7. The combination discloses method of claim 1.
But, the combination does not explicitly disclose, further comprising modifying, by the device, the configuration to one of add or remove one of the internet protocol address or the port of at least one endpoint. 
However, in the same field of endeavor, Vargo discloses further comprising modifying, by the device, the configuration to one of add or remove one of the internet protocol address or the port of at least one endpoint (Vargo in Apache/Nginx Proxy Balancers, discloses as nodes are added and removed from Consul, they are automatically added and removed from the load balancer configuration. Since Consul Template's service method only queries healthy nodes, unhealthy nodes are also removed from the load balancer as soon as they are reported as down. This minimizes both downtime and operator intervention so you can focus on what is important).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Vargo. The modification would allow a system where unhealthy nodes are also removed from the load balancer as soon as they are reported as down. This minimizes both downtime and operator intervention.
Regarding claim 11. The combination discloses the system of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4 above.
Regarding claim 14. The combination discloses the system of claim 8.
All other limitations of claim 14 are similar with the limitations of claim 7 above.
Regarding claim 20. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 20 are similar with the limitations of claim 7 above.
Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holdsworth (US pg. no. 20170359424), and Vargo “Introducing Consul Template”, further in view of Tellier “Automatic Load Balancing for Your Docker-Compose Service”.
Regarding claim 5. The combination discloses method of claim 3.
But, further comprising determining, by the device, the change responsive to the request.  
However, in the same field of endeavor Tellier discloses, determining, by the device, the change responsive to the request (Page 2 in the figure discloses the HAProxy reads information from Consul; Page3 discloses HAProxy listens on the docker socket : It discovers which groups it is linked with; It discovers containers which are part of the service it is linked with; It then inspect them to get the exposed port; It finally edit the HAProxy configuration based on this information (the information corresponds to change)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Tellier. The modification would allow pulling information from registry; determining changes and configuring load balancer with UpToDate information for effective load balancing system of the microservices.
Regarding claim 12. The combination discloses the system of claim 8.
All other limitations of claim 12 are similar with the limitations of claim 5 above.
Regarding claim 18. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 18 are similar with the limitations of claim 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445